Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/26/2021 has been entered. Claims 1, 3, 8, 10, 17 and 19 have been amended.  Claims 2, 9 and 18 have been cancelled. Claims 1, 3-8, 10-17 and 19-20 are pending in this application.

Applicant's arguments with respect to claims 3, 10 and 19 objection has been fully considered and persuasive. The objection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-8, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Jowett et al. (U.S Pub No. 2019/0007378 A1, referred to as Jowett) and Shi et al. (U.S Pub No. 2014/0380057 A1, referred to as Shi).

Jowett discloses a method for a host encrypting network communications of virtual machines (VMs) in ways that minimize exposure of the network communications in cleartext form. The host captures and registers a measure of a secure state of the 

Shi discloses a method, a server, a host, and a system for protecting data security. A server generates a cloud feature value that uniquely corresponds to the server, binds a data encryption key required by the host to generate data encryption key ciphertext, and then transmits the data encryption key ciphertext and the cloud feature value to the host and the host decrypts the ciphertext using the cloud feature value to obtain a data encryption key to be allocated to a user, so that security protection on user data is performed based on the cloud feature value, thereby improving data security.


However, regarding claim 1, the prior art of Jowett and Shi when taken in the context of the claim as a whole do not disclose nor suggest, “creating a second encryption key associated with the first tenant; sending, to the host, the second encryption key; causing the virtual network interface function to unbind the first encryption key to the virtual machine and bind the second encryption key to the virtual machine; causing the virtual network interface function to encrypt outgoing network traffic of the first tenant using the second encryption key; and causing the virtual network interface function to decrypt incoming network traffic for the first tenant using the second encryption key.”.

Regarding claims 8 and 17, the prior art of Jowett and Shi when taken in the context of the claim as a whole do not disclose nor suggest, “program instructions to create a second encryption key associated with the first tenant; program instructions to send, to the host, the second encryption key; program instructions to cause the virtual network interface function to unbind the first encryption key to the virtual machine and bind the second encryption key to the virtual machine; program instructions to cause the virtual network interface function to encrypt outgoing network traffic of the first tenant using the second encryption key; and program instructions to cause the virtual network interface function to decrypt incoming network traffic for the first tenant using the second encryption key.”.

Claims 3-7 depend on claim 1, claims 10-16 depend on claim 8, and claims 19-20 depend on claim 17 and are of consequence allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435